Case 2:89-sp-00306-RSM-DWC Document 423-5 Filed 05/21/20 Page 1 of 2




                          EXHIBIT B                                    >




 ‘




     South Puget Sound Survey Schedule                             g
    Case 2:89-sp-00306-RSM-DWC Document 423-5 Filed 05/21/20 Page 2 of 2




                                                             EXHIBIT B




For Tidelands        in   Southwest Puget Sound Waters as described              in   Section 3.2.1, the Squaxin
Island Tribe shall        conduct   site visits, surveys      and/or population assessments by-the following
dates as follows:                                                                              -




Hammersley          Inlet /   Oakland Bay:

Totten    Inlet /   Skookum'     Inlet /   Case   Inlet /   North Bayz’

Henderson Inlet/           Eld Inlet:




OnCe the Tideland Party provides              a   complete response to    List   A to the Squaxin    Island Tribe, the
Tribe   will   develop, with the Tideland Parties, a mutually agreed schedule. The Parties                  will

jointly file that substitute        schedule no later than 90 days after the Effective Date.
